DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0174472).

With regard to claims 1 and 13, Lee teaches: A method for transmitting an uplink signal by a user equipment (UE) (see figure 1B for WRTU’s transmitter, receiver, and processor modules: paragraphs 46-49):  in a wireless communication system, the method comprising: 
receiving scheduling request (SR) resource information and data resource information from a base station (paragraphs 111-114, 122, 178-179, and 216, see steps 
[0111] In another example, a set of granted resources (for example, GB-PUSCH resources) may be used. The set may be configured (for example, semi-statically) and/or indicated in a DCI message that may be for a CB-SR response. A WTRU may determine or choose a granted resource (for example, GB-PUSCH) from among the configured and/or indicated set of resources bases on at least one of a WTRU ID (for example, IMSI), and/or a 
[0114] FIG. 3 is a flowchart diagram of an example procedure using contention-based SR (CB-SR). As shown in flowchart diagram 300, a WTRU using CB-SR may receive a configuration for a CB-SR resource set and an associated group ID (G-ID) 310. The WTRU may then choose a CB-SR resource from the set of CB-SR resources 320.
[0122] Dynamic determination of GL-PUSCH resources may be performed in the process of independent transmission of both SR and GL-PUSCH transmissions.
[0178] In an example, an eNode-B may transmit and the WTRU may receive a configuration of a set of GL-PUSCH resources. The configuration of a set of GL-PUSCH resources may include GL-PUSCH frequency resources, GL-PUSCH time resources or both. The WTRU may then monitor for a DCI message including an indication of a presence of at least a subset of the set of GL-PUSCH resources.)   ; 
transmitting an SR through one of a UE-wise SR resource and a group-wise SR resource allocated through the SR resource information (paragraphs 90, 97, 114, 142 and 216, see step 1615-1630 in figure 16:  
0216] FIG. 16 is a flow diagram illustrating an example procedure for performing UL grant-less transmissions using preambles. In an example shown in flow diagram 1600, the WTRU may receive, determine, and/or decode the configuration of available preamble resource sets from DL system information messages, for example, a SIB 1610. The WTRU may determine a preamble resource set from the available sets and/or a group ID associated with the resource set 1615. In an example, the WTRU may determine a preamble resource set from the available sets based on the WTRU ID, the WTRU category, the traffic type or the like. In a further example, the group ID may be a G_ID. The WTRU may select a preamble sequence from the preamble resource set 1620, and transmit the preamble using the selected preamble sequence 1630. In an example, the WTRU may select the preamble sequence randomly. Further, the WTRU may monitor for a preamble ACK, for example, within a preamble ACK window 1640. If no timeout is reached for the monitoring, the WTRU may continue monitoring. The WTRU may determine if a preamble ACK is received 1650. In an example, the preamble ACK may correspond to the transmitted preamble and/or the preamble ACK may be received with the associated G_ID. 
); and 
repeatedly transmitting uplink data through a plurality of resource zones allocated through the data resource information (paragraphs 190, 192, 218 and 260: see step 1680 in figure 16: 
 [0218] If the WTRU receives a preamble ACK, for example, with the matching G_ID, and/or with a preamble sequence index matching the selected or transmitted preamble sequence, within the valid ACK window, the WTRU may continue with the UL grant-less transmission of control information and/or data. The WTRU may select an MA signature from a pre-defined MA signature set 1670. In an example, the WTRU may select the MA signature randomly. In a further example, the MA signature set may be associated with the preamble sequence. Further, the WTRU may use the selected MA signature to perform grant-less uplink transmission of the UL control information and/or data 1680. The WTRU may also use MA physical layer (PHY) resources for the grant-less uplink transmission. An MA signature may consist of a at least one of a codebook, an interleaver, a spreading and/or scrambling sequence, and/or one or more reference signals or symbols. In the UL control signal, the WTRU may signal its ID (for example a WTRU_ID, or an RNTI), which may be used by the eNode-B, for example, to acknowledge subsequent data transmissions from that particular WTRU. 
 [0260] If an ACK is received for all Tx parts, the WTRU may determine that the transmission is successfully complete 2060. Further, the WTRU may transmit a next Tx part or a next set of Tx parts during which the process shown in FIG. 20 may be repeated. In an example, the next Tx part may be a data part. In a further example, the next set of Tx parts may be the control part and the data part. 


    PNG
    media_image1.png
    836
    615
    media_image1.png
    Greyscale

wherein one UE-wise SR resource is allocated to each resource zone set including N resource zones, and at least one group-wise SR resource is allocated to each of the resource zones (see figure 5:  paragraphs 129-133).  

    PNG
    media_image2.png
    498
    791
    media_image2.png
    Greyscale


Examiner note:  All figures cited in Lee reference is disclosed in provisional application 62/400934, which is filed on September 28, 2016. 
With regard to claims 7 and 14, Lee teaches: A method for receiving an uplink signal by a base station (see paragraph 261: A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer.) in a wireless communication system, the method comprising: 
transmitting scheduling request (SR) resource information and data resource information to a user equipment (UE) (paragraphs 111-114, 122, 178-179, and 216, see steps 1610 in figure 16:  base station transmit configuration  information for GL-PUSCH or GB PUSCH.); 

repeatedly receiving uplink data through a plurality of resource zones allocated through the data resource information (paragraphs 190, 192, 218 and 260: see step 1680 in figure 16, 
wherein one UE-wise SR resource is allocated to each resource zone set including N resource zones, and at least one group-wise SR resource is allocated to each of the resource zones (see figure 5:  paragraphs 129-133).    
With regard to claims 2 and 8, Lee teaches: wherein the UE selects one of the UE-wise SR resource and the group-wise SR resource based on a time when the uplink data is generated (paragraph118-122: see figure 4A and see figure 4b).  
With regard to claims 3 and 9, Lee teaches: wherein, when the UE selects the UE-wise SR resource and transmits the SR, repeated transmission of the data is started from a start time of the resource zone set (paragraph 140:  
  [0140] In an example, if the WTRU successfully receives the DCI message with an indication of a presence of at least a subset of the set of GL-PUSCH resources, the WTRU may then select one or more GL-PUSCH resources from the subset. For example, the WTRU may select GL-PUSCH frequency resources, GL-PUSCH time resources or both. Further, the WTRU may select a time period within the fixed time window. The WTRU may then transmit, and the eNode-B may receive, data on a GL-PUSCH using the selected GL-PUSCH resources during the selected time period. ).  
With regard to claims 4 and 10, Lee teaches: wherein, when the UE selects the group- wise SR resource and transmits the SR, repeated transmission of the data is 

    PNG
    media_image3.png
    1015
    916
    media_image3.png
    Greyscale


With regard to claims 5 and 11, Lee teaches: further comprising: receiving, from the base station, information indicating one of a non-staggering mode and a staggering mode, wherein start and end times of the repeated transmission are matched with start and end times of the resource zone set in the non-staggering mode, and do not need to 
[0117] Depending on the WTRU configuration of resources for transmission of Scheduling Request Indicators (SRI), the independent transmissions of an SR and a PUSCH may be simultaneous or offset in time. 
[0140] In an example, if the WTRU successfully receives the DCI message with an indication of a presence of at least a subset of the set of GL-PUSCH resources, the WTRU may then select one or more GL-PUSCH resources from the subset. For example, the WTRU may select GL-PUSCH frequency resources, GL-PUSCH time resources or both. Further, the WTRU may select a time period within the fixed time window. The WTRU may then transmit, and the eNode-B may receive, data on a GL-PUSCH using the selected GL-PUSCH resources during the selected time period. ).  

With regard to claims 6 and 12, Lee teaches: wherein, according to the start and end times of the repeated transmission of the UE are configured to be the same as other UEs, wherein, according to the staggering mode, the start and end times of the repeated transmission of the UE are configured independently from the other UEs ( (paragraphs 117-118, 140, and 142:  
   [0142] In an additional example, the WTRU may select the time period based on a random determination. In another example, the WTRU may determine the selection of the time period based on a WTRU-ID. ).  


    PNG
    media_image4.png
    549
    863
    media_image4.png
    Greyscale

With regard to claim 15, Lee teaches: wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (paragraph 48).   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US 2018/0123765, see figure 14)
Amuru et al. (US 2018/0070335: see figure 7)
Quan et al. (US 2013/0003678: see figure 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/15/2021